Smith, C. J.,
delivered the opinion of the court.
In the letter sought to be probated as his last will and testament, which the reporter will set out in full, Henry J. Davis expressly stated that he loved his wife dearly, and the inference is clear from the language used that he hoped she would return to him, and that he would not have ‘ ‘ to give her up-. ’ ’ Construed in the light of these-facts, it is clear that he did not intend to make an unconditional bequest of his property, but one to take-effect only in the event he “should . . . not get over” the operation he was then' about to undergo. That he intended this bequest to be a conditional one is made-more certain by his use of the words, “As it stands, to-day, I certainly do not want her to have it.”

Affirmed..